The amendment filed 21 April 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2 and 9 have been canceled.
2. New Claims 19-21 have been added.
3. Claims 1, 5-8 and 10-18 have been amended. 
4. Remarks drawn to rejections under 35 USC 101, 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim 2 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, has been rendered moot by cancelation.
5. The rejection of Claims 5-6 and 10-18 under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treatment of gastric cancer, does not reasonably provide enablement for the method of preventing gastric cancer, has been overcome by amendment. The said claims have been amended as method of treating gastric cancer. The rejection of claim 9 has been rendered moot by cancelation.
6. The rejection of Claims 5-6 and 10-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been overcome by amendment.
7. The rejection of Claims 2 and 9 under 35 U.S.C. 103 as being unpatentable over Hong-ming et al (China Journal of Modern Medicine 2008, 18(16), 2322-2326; English Abstract; cited in IDS filed 08/24/2020) in view Storniolo et al (Food Funct 2014, 5, 2137-2144) has been rendered moot by cancelation.
	Claims 1, 3-8 and 10-21 are pending in the case.
	The following rejections are necessitated by Applicant's amendment filed 21 April 2022 wherein the limitations in pending claims 1, 5-8 and 10-18 have been amended. In claim 1 limitations regarding an adjuvant and ratio of polydatin and paclitaxel have been added. Claims 5-6 and 10-18 have been amended as method claims drawn to treating gastric cancer. New claims 19-21are drawn to mode of administration and the type of gastric cancer cells. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims are drawn to a composition comprising Polydatin and Paclitaxel. This judicial exception is not integrated into a practical application, and claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The test regarding Patent Subject Matter Eligibility comprises the questions:
(1) Is the claim directed to one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter? For claims 1, 3-4 and 7-8 the answer is “Yes” because the claim is to a composition.  
(2) Prong 1:  Does the claim recite or involve a judicial exception? The answer is “Yes” because the claimed composition has polydatin, paclitaxel and a pharmaceutically acceptable adjuvant all of which are products of Nature. Applicant admits that polydatin is extracted from the dried rhizome Polygonum Cuspidatum and is widely found in grapes (Specification, page 1, last para). Paclitaxel is derived from the stem bark of Taxus brevifolia Nutt (Specification, page 1, second para). See also Perez et al, (J. Agric. Food Chem. 1999, 47, 1533-1536 and National Cancer Institute, 2015, March 31, pages 1-6; of record). Ramana et al (US 2018/0280473 A1, priority May 09, 2017) teaches the use of paclitaxel found in yew trees as anti-cancer medication (para 0017) and that aluminum phosphate is used as an adjuvant (para 0054). According to Herrero et al (Crystal Growth and Design, 2009, 9, 5197-5205) AlPO4 is a common phosphate of aluminum found in nature (page 5197, Introduction, second paragraph). The recitation ‘pharmaceutically acceptable adjuvants’ is seen at page 5, below the structural formula for paclitaxel. This means that any compound which is known to function as an adjuvant can be used in the claimed composition.
(3) Prong 2A: Is the claim directed to a Law of Nature, A Natural Phenomenon (product of Nature) or an Abstract Idea? The answer is “Yes” because the claims are directed to a product of Nature. The components used in the composition are found in Nature as admitted by applicant and as disclosed in the references cited above.
Prong 2B: Does the claim as a whole recite additional elements that amount to something significantly more than the judicial exception(s)? The answer is “No.” As set forth above, beyond the actual judicial exceptions, there are no additional elements that amount to significantly more. The recitation of a range for the mass ratio of polydatin to paclitaxel is not an additional element that amounts to something significantly more than the judicial exception.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1, 3-4 and 7-8 under 35 U.S.C. 101 arguing that claim 1 has been amended to further include a pharmaceutically acceptable adjuvant and the mass ratio of polydatin to paclitaxel being within the range of 22.65:1 to 33.77:1. No such composition occurs in nature with this ratio of the two components and with the addition of an adjuvant. For this reason, claim 1 and dependents should be patent eligible (Remarks-page 8, part C).
Applicant’s arguments have been considered but are not found to be persuasive. The components in the claimed composition need not occur in nature together in the claimed ratio. The inclusion of an adjuvant and a ratio range for polydatin to paclitaxel is not an additional element that amounts to something significantly more than the judicial exception. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-19 and new claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong-ming et al (China Journal of Modern Medicine 2008, 18(16), 2322-2326; English Abstract; cited in IDS filed 08/24/2020; of record) in view Storniolo et al (Food Funct 2014, 5, 2137-2144; of record) and further in view of Ramana et al (US 2018/0280472 A1, effective filing date March 31, 2017; newly cited necessitated by amendment) and Mills et al (US 2013/0184342 A1; newly cited necessitated by amendment).
New claim 19 is drawn to the mode of administration of the composition and New claims 20-21 recite the type of gastric cancer cells.
	Hong-Ming et al teaches that a combination of paclitaxel and resveratrol inhibited the growth of MGC803 gastric cancer cells. The combination was also found to be synergistic (see Abstract in English; part of the limitation of claims 1, 4-5, 8, 10-13 and 20-21for Paclitaxel). Hong-ming does not teach a composition comprising polydatin and paclitaxel as in claims 1, 3, 7 and 10-13, the ratio of polydatin to paclitaxel and an adjuvant as in claim 1, and the application of the composition in a method of treating gastric cancer in a patient as in claims 5-6, 10-18, the administration as in claim 19 and the cells as in claims 20 and 21.
	According to Storniolo trans-piceid (same as polydatin) can be deglycosylated to release resveratrol by liver tissues and resveratrol has antiproliferative effects (Abstract; as in claims 1, 3, 5, 7, 10-13, 20 and 21-for polydatin as the active agent). This is a suggestion to the artisan that polydatin can be used in combination with paclitaxel of Hong-ming in a pharmaceutical composition for administration in a method of treating gastric cancer in a patient, since the artisan would expect the polydatin to be deglycosylated to release the more active resveratrol.
	Ramana et al, drawn to a method of treating cancer, teaches that paclitaxel (a phytonutrient) is one of the agents used as anti-cancer medication (para 0017, 0027). Adjuvants like aluminum phosphate are also used in the composition (para 0054; adjuvant as in claim 1).
Mills, drawn to a method of treating cancers, one of which is gastric cancer, teaches that one of the active agents used is piceid (aka polydatin, one of the active agents in the instant claims; abstract, para 0003, para 0014, para 0201 and para 0336). Administration of the active agent can be via injection including intraperitoneal administration (para 0064; as in claim 19). The use of adjuvant is also taught by Mills (para 0075; as in claim 1). This teaching of Mills and that of Ramana tells one of ordinary skill in the art that a composition comprising polydatin, paclitaxel and an adjuvant can be made and used in a method of treating gastric cancer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make a composition comprising polydatin, paclitaxel and an adjuvant and use it in a method of treating gastric cancer since a combination of paclitaxel and polydatin inhibits the growth of gastric cancer cells and is also synergistic (Hong-ming), and Storniolo teaches that piceid (aka-polydatin) is deglycosylated to release resveratrol (the active agent) in vivo. The artisan would find it obvious to make a composition comprising polydatin (aka Piceid-the glucoside of resveratrol), paclitaxel and an adjuvant and use the combination in a method of treating gastric cancer.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (E) and (G) are seen to be applicable here since based on the prior art teachings, the combination of resveratrol and polydatin inhibits the growth of gastric cancer cells and is synergistic. Thus, it is obvious to combine prior art elements and make a composition comprising polydatin, which is the glycoside of resveratrol, paclitaxel and an adjuvant and use the combination in a method of treating gastric cancer as in claims 5-6 and 10-18. Polydatin will be deglycosylated in vivo to release the active resveratrol, which in combination with paclitaxel will exert the anticancer effect. The artisan would have a reasonable expectation of success in treating gastric cancer in a patient having the cells as in new claims 20 and 21. Using the glycoside of resveratrol, i.e., polydatin (aka Picied), also saves the steps of having to make resveratrol from its glycoside, isolate it and purify it before combining it with paclitaxel and the adjuvant. It would be obvious to the artisan to adjust the mass ratio of the two components as in amended claim 1 and also use the combination for treating the gastric cancers as in claims 6 and 14-18 in view of the prior art. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. The artisan would be motivated to make and use the combination since it shows synergism. According to Hong-ming, the combination of the two active agents also reduces the dosage of paclitaxel. This would be cost-effective.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 over Hong-ming and Storniolo arguing that:
The two references cited do not teach how to increase the release of resveratrol by polydatin with the existence of paclitaxel to achieve a better synergistic effect. Neither of the references individually or in combination teach a composition having a combination of paclitaxel and polydatin in the claimed ratio. Such a combination is not obvious to one of ordinary skill in the art. The addition of a pharmaceutically acceptable adjuvant is important to increase the release of resveratrol by polydatin. This is not disclosed by Hong-ming and Storniolo. Adjustment of the ratios of polydatin and paclitaxel would not greatly affect the transformation of polydatin to resveratrol in the cited prior art compositions and methods. Hong-Ming and Stoniolo fail to give another method to increase treatment effects of gastric cancer. Polydatin is utilized, as is, in the present composition and method rater than first transformation in to resveratrol. Polydatin and paclitaxel are different chemical compounds with different structures and different physiochemical activity. The pharmacokinetics are not clear in vivo in the prior art, meaning that it would not have been obvious for the artisan to predict an effect of polydatin on treating gastric cancer in view of the effect of resveratrol on treating gastric cancer. Hone-Ming only teaches treatment for MGC803, which is one of the many types of gastric cancer cells. BGC-823 and SGC-7901 are also gastric cancer cells well known in the art. Treatment of MGC803 cells does not necessarily correspond to treatment for gastric cancer. Cetuximab C225 has been used to treat MGC803 cells and BGC823 cells, and different apoptosis rates have been obtained, which indicates that the same treatment may cause varied results on different gastric cancer cells. Even if treatment of MGC803 using paclitaxel and resveratrol is known, it does not render the claimed invention including a combination of polydatin, paclitaxel, and an adjuvant obvious to treat all types of gastric cancers. In view of the forgoing the instant claims should be in a condition for allowance (pages 8-10 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. Hong-ming and Storniolo need not necessarily teach how to increase the release of resveratrol with paclitaxel to increase the synergistic effect. Storniolo teaches that resveratrol is released from polydatin by liver tissues. Once it is released it can act in a synergistic manner with paclitaxel. The ratio of polydatin to paclitaxel as claimed may not be obvious. However, one of ordinary skill in the art, knowing that paclitaxel and resveratrol show synergism in the inhibition of gastric cancer cells, would look at the effect of various ratios of the two compounds that exhibit synergism. Both Ramana and Mills teach the use of adjuvant as a component in a method of treating gastric cancer wherein paclitaxel and polydatin are used as the active agents. Therefore, the artisan would have included an adjuvant, in addition to polydatin and paclitaxel, as a component in the composition of claim 1 and administer the composition in a method of treating gastric cancer.
Adjustment of the ratios of polydatin and paclitaxel may not greatly affect the transformation of polydatin to resveratrol in the cited prior art compositions and methods. However, the artisan would adjust the ratios of the two in order to study the effect of different concentrations of resveratrol (obtained by release of it from polydatin) and that of paclitaxel on treatment of gastric cancer. Since resveratrol is the active component that is synergistic with paclitaxel and is also known to be released in vivo, the artisan would use polydatin as is instead of first deglycosylating it and isolating resveratrol. This would save as step of having to release resveratrol, isolate it and purify it before making the composition with paclitaxel and the adjuvant. Applicant has argued that the pharmacokinetics are not clear in vivo in the prior art, meaning that it would not have been obvious for the artisan to predict an effect of polydatin on treating gastric cancer in view of the effect of resveratrol on treating gastric cancer. Applicant has not disclosed any pharmacokinetic studies of both polydatin and paclitaxel. The examples disclosed use polydatin and paclitaxel individually and in combination and teach that the combination showed significant inhibitory activity of gastric cancer cells. Applicant has also used different concentrations of polydatin in in vitro experiments. This does not indicate anything about the pharmacokinetic effect of polydatin and paclitaxel in vivo. The prior art suggests synergism between resveratrol (which is obtained from polydatin via deglycosylation) and paclitaxel.
If BGC-823 and SGC-7901 are also gastric cancer cells that are well known in the art, then the artisan can and will study the effect of polydatin, paclitaxel and the adjuvant combination for treating patients having these cells in view of the teaching of Hong-ming. The different apoptosis rates seen with MGC803 cells and BGC823 cells using cetuximab C225 tells one of ordinary skill in the art that the same active agent can be used for inhibiting both types of gastric cells since apoptosis is seen with both types of cells, even though rates may be different. This will not dissuade the artisan from using the claimed combination in a method of treating patients having SGC-7901 and AGS cells. 
The combined teachings of the prior art cited above render the claimed invention including a combination of polydatin, paclitaxel, and an adjuvant and its use in a method to treat all types of gastric cancers obvious. Synergism has been suggested in the prior art. Applicant has shown in the disclosed examples what is suggested by the prior art. The rejection is maintained.

Conclusion
1. Pending claims 1, 3-8 and 10-21 are rejected.
2. Claims 2 and 9 have been canceled.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623